
	
		III
		111th CONGRESS
		2d Session
		S. RES. 521
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2010
			Mrs. Murray (for herself
			 and Ms. Cantwell) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			May 14, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating and celebrating the lives of
		  Deputy Sheriff Stephen Michael Gallagher, Jr., Officer Timothy Q. Brenton,
		  Officer Tina G. Griswold, Officer Ronald Wilbur Owens II, Sergeant Mark Joseph
		  Renninger, Officer Gregory James Richards, and Deputy Sheriff Walter Kent
		  Mundell, Jr. who gave their lives in the service of the people of Washington
		  State in 2009.
	
	
		Whereas law enforcement officers throughout Washington
			 State conduct themselves in a manner that supports, maintains, and defends the
			 Constitution of the United States and the Constitution of the State of
			 Washington;
		Whereas law enforcement officers throughout the Nation and
			 in Washington State risk their own lives to protect the lives of others;
		Whereas since 1791, 20,146 law enforcement officers were
			 killed in the line of duty in the United States and 270 of these officers
			 served the people of Washington State;
		Whereas in 2009, 126 law enforcement officers were killed
			 in the line of duty in the United States;
		Whereas in 2009, Deputy Sheriff Stephen Michael Gallagher,
			 Jr., of the Lewis County Sheriff’s Office, Officer Timothy Q. Brenton of the
			 Seattle Police Department, Officer Tina G. Griswold of the Lakewood Police
			 Department, Officer Ronald Wilbur Owens II of the Lakewood Police Department,
			 Sergeant Mark Joseph Renninger of the Lakewood Police Department, Officer
			 Gregory James Richards of the Lakewood Police Department, and Deputy Sheriff
			 Walter Kent Mundell, Jr., of the Pierce County Sheriff’s Department gave their
			 lives in the service of the people of Washington State;
		Whereas the family members and friends of Deputy Sheriff
			 Stephen Michael Gallagher, Jr., Officer Timothy Q. Brenton, Officer Tina G.
			 Griswold, Officer Ronald Wilbur Owens II, Sergeant Mark Joseph Renninger,
			 Officer Gregory James Richards, and Deputy Sheriff Walter Kent Mundell, Jr.,
			 bear the most immediate and profound burden of the absence of their loved ones;
			 and
		Whereas National Police Week is observed during the week
			 of May 9, 2010, to May 15, 2010, and is the most appropriate time to honor the
			 Washington State law enforcement officers who sacrificed their lives in service
			 to their State and Nation: Now, therefore, be it
		
	
		That the Senate—
			(1)extends its
			 condolences to the families and loved ones of Deputy Sheriff Stephen Michael
			 Gallagher, Jr., Officer Timothy Q. Brenton, Officer Tina G. Griswold, Officer
			 Ronald Wilbur Owens II, Sergeant Mark Joseph Renninger, Officer Gregory James
			 Richards, and Deputy Sheriff Walter Kent Mundell, Jr.; and
			(2)stands in
			 solidarity with the people of Washington State as they celebrate the lives and
			 mourn the loss of these remarkable and selfless heroes who represented the best
			 of their community and whose memory will serve as an inspiration for future
			 generations.
			
